RECEIVED IN
                                                                                           C0BJWT ©F CBIMI&IAL. APPEALS

ABEL       ACCSTA,             CLERK
TEXAS          COURT       OF    CRIMINAL       APPEALS                                                NOV 20 2015
P.O.       BOX       12 308
Austin,             Texas        7 8 711

In re:             Art.    11.07 'Filing / Ex parte Patrick O'Neal Jackson                                            _.   .
                                                      Harris County, Texas                          Abel ACOSta, OlerK


TO    THE          HON.    ABEL     ACOSTA,      CLERK':

      On       or    about       the    19th    day    of    October,          2015,the           Clerk   of the
Har_ri_s _County,                Houston,       Texas,       forwarded to the' Court of Criminal
Appeals             my    Art.    11 .07 Writ of Habeas                  Corpus.           to    date. I. have      yet:: >>
to    receive             Notice       by   White     Card       that    the    Writ       was    received     by
your       office.             I realize       mail    is    slow,       but    I believe          that   a   month     is
a bit          long       in    this    matter.       I understand             the    Court has        a large       fil-
ing       of       this    documentuhich              is    now    going       to    the    Texas    Supreme        Court
for       review          when    "rubber-stamped"                by    the    Court-even, though             valid
Constitutional                   violations         have     occurred.

      I thank             you    for    your    time       and    atteritionto             this    matter.




Patrick O'Neal ]ac|!s/n                         1861878
C .-T .    Terrell.'.Unit
1300       FM       655
Rosharon,                Texas    77583




Dated          &    documented